DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 02/02/2021. Claims 5-6 were canceled. Claims 1-4 and 7-21 have been examined and are pending in this application.
Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 7-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The objection to claim 14 given in the previous Office Action is withdrawn in view of the amendment.
A new reference (Hasegawa US 2006/0162287) is cited in this Office Action in view of the amendment.
Applicant argues, pages 8-9 of the remarks, regarding prior art of record Hubert and independent claim 13 that “Hubert fails to disclose or suggest socket interconnect pads, on a second surface of the memory card socket interconnector, which are ‘distributed across a length and width of the second surface.’”
The Examiner agrees that Hubert does not explicitly teach the above amended claim feature of independent claim 13. However, the Examiner respectfully submits that prior art of record Nishizawa teaches the above amended claim feature of claim 13. FIG. 10 of Nishizawa is a full view showing the structure of a mini UICC adapter 305b, 
In view of the foregoing remark and the new reference, independent claims 1, 8, and 13 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. US 2017/0125959 (“Han”) in view of Hasegawa US 2006/0162287 (“Hasegawa”) and in further view of Nishizawa et al. US 2010/0025480 (“Nishizawa”). 
As per independent claim 1, Han teaches A memory card socket interconnector (FIG. 1 is a diagram schematically illustrating a memory card adapter, para 0059) configured to support one or more memory cards in a socket of a host device (Memory card adapters may be required to receive memory cards having the memory card socket interconnector comprising:
a set of memory card interconnect pads (Contact pins 113 are connected with contact lands 112 on a first layer 110a formed on a first surface, paras 0061, 0063 and FIG. 1) on a first surface of the memory card socket interconnector (A package substrate 110 has a first surface where the first layer 110a is formed, para 0061 and FIG. 1), the set of memory card interconnect pads configured to mate with pads on the one or more memory cards (A bottom lid 101 fixes the package substrate 110 and a memory card 10 may be physically inserted in the bottom lid 101, para 0059 and FIG. 1. See FIG. 1 for memory card contact pins 113);
a set of socket interconnect pads on a second surface of the memory card socket interconnector (Contact pads 114 on a second layer 110b formed on a second surface are connected to the contact lands 112 through wirings 115 and via holes 116, paras 0061, 0063 and FIG. 1) opposite the first surface (Claim 2: the second surface being an opposite surface of the first surface. Also it is evident from FIG. 1 that the first surface is opposite to the second surface), the set of socket interconnect pads configured to mate with pins within the socket of the host device (Contact pads 114 may be configured to contact with a card socket, para 0066 and FIG. 1);
a redistribution layer between the first and second surfaces (The package substrate 110, para 0069 and FIG. 1) electrically redistributing the set of memory card interconnect pads to the set of socket interconnect pads (The package substrate 110 may include at least three layers for routing, para 0069 and FIG. 1).
at least one anisotropic conductive elastomeric sheet on the set of memory card interconnect pads, configured to be positioned between the set of memory card interconnect pads and the pads on the one or more memory cards” and “wherein the set of socket interconnect pads are spaced from each other by a greater amount than at least some of the set of memory card interconnect pads on the first surface”.
However, in an analogous art in the same field of endeavor, Hasegawa teaches at least one anisotropic conductive elastomeric sheet on the set of memory card interconnect pads, configured to be positioned between the set of memory card interconnect pads and the pads on the one or more memory cards (An anisotropic conductive elastomer sheet may be referred to as an elastomer sheet, para 0003. It is the objective of the present invention to provide an anisotropic conductive sheet for high-frequency applications such as an elastomer connector for connecting an integrated circuit board and a fine-pitch electronic component, para 0012. A pair of electronic components for sandwiching the anisotropic conductive elastomeric sheet between this pair of electronic components, para 0061).
Given the teaching of Hasegawa, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Han with “at least one anisotropic conductive elastomeric sheet on the set of memory card interconnect pads, configured to be positioned between the set of memory card interconnect pads and the pads on the one or more memory cards”. The motivation would be that with anisotropic conductive elastomer sheet, it is possible to implement a compact electronic connection without 
Han in combination with Hasegawa discloses all of the claimed limitations from above, but does not explicitly teach “wherein the set of socket interconnect pads are spaced from each other by a greater amount than at least some of the set of memory card interconnect pads on the first surface”.
However, in an analogous art in the same field of endeavor, Nishizawa teaches wherein the set of socket interconnect pads are spaced from each other by a greater amount than at least some of the set of memory card interconnect pads on the first surface (Referring to FIG. 10A, on a rear surface of substrate 1001, a plurality of electrodes 1004 are arranged, paras 0143-0144 and FIG. 10A. Referring to FIG. 10B, on a front surface of substrate 1001, the contact between the card terminals 503 and the connector terminals 1005 is shown, paras 0143-0145. As can be seen from FIGS. 10A-B, the electrodes 1004 are spaced by a greater distance than the contact terminals 1005).
Given the teaching of Nishizawa, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Han and Hasegawa with “wherein the set of socket interconnect pads are spaced from each other by a greater amount than at least some of the set of memory card interconnect pads on the first surface”. The motivation would be that the memory capacity and cost burden in accordance with the requirements of the users can be achieved, para 0017 of Nishizawa.
wherein portions of the at least one anisotropic elastomeric sheet between the set of memory card interconnect pads and the pads on the one or more memory cards are configured to be compressed upon the memory card being compressed against the at least one anisotropic elastomeric sheet (With anisotropic conductive elastomer sheet, it is possible to implement a compact electronic connection without means such as soldering, mechanical fitting and so on, and also possible to absorb mechanical impact and strain, para 0004). 
 The same motivation that was utilized for combining Han and Hasegawa as set forth in claim 1 is equally applicable to claim 7. 
As per independent claim 8, this claim is rejected based on arguments provided above for similar rejected independent claim 1. 
As per dependent claim 9, Han in combination with Hasegawa and Nishizawa discloses the apparatus of claim 8. Han may not explicitly disclose, but Hasegawa teaches wherein the electrical conductor comprises one or more sheets of electrically conductive material (With anisotropic conductive elastomer sheet, it is possible to implement a compact electronic connection without means such as soldering, mechanical fitting and so on, and also possible to absorb mechanical impact and strain, para 0004).
The same motivation that was utilized for combining Han and Hasegawa as set forth in claim 8 is equally applicable to claim 9.
wherein the electrical conductor comprises at least one anisotropic elastomeric sheet between the set of memory card interconnect pads and the pads on the one or more memory cards (With anisotropic conductive elastomer sheet, it is possible to implement a compact electronic connection without means such as soldering, mechanical fitting and so on, and also possible to absorb mechanical impact and strain, para 0004).
The same motivation that was utilized for combining Han and Hasegawa as set forth in claim 8 is equally applicable to claim 10.
Claims 2-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Hasegawa and in further view of Nishizawa and in further view of Hubert et al. US 2009/0004921 (“Hubert”).
As per dependent claim 2, Han in combination with Hasegawa and Nishizawa discloses the apparatus of claim 1. Han teaches the set of memory card interconnect pads mirroring a configuration of the pads on the first memory card (Contact pins 113 connected with contact lands 112 on a first layer 110a formed on a first surface, paras 0061, 0063 and FIG. 1. The bottom lid 101 fixes the package substrate 110 and a memory card 10 may be physically inserted in the bottom lid 101, para 0059 and FIG. 1).
Han, Hasegawa, and Nishizawa may not explicitly disclose, but in an analogous art in the same field of endeavor, Hubert teaches wherein the memory card socket interconnector is configured to support a first memory card having a PCI Express (PCIe) interface (As seen in FIG. 7, the interior peripheral device 100 includes an integrated memory module 140 capable of transferring data to and from host computing platform 134 via the PCIe bus interface of the ExpressCard slot, para 0044 and FIG. 7).
Given the teaching of Hubert, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Han, Hasegawa, and Nishizawa with “wherein the memory card socket interconnector is configured to support a first memory card having a PCI Express (PCIe) interface”. The motivation would be that improved data transfer speed is achieved, para 0015 of Hubert. 
As per dependent claim 3, Han in combination with Hasegawa, Nishizawa, and Hubert discloses the apparatus of claim 2. Han, Hasegawa, and Nishizawa may not explicitly disclose, but Hubert teaches wherein the memory card socket interconnector is configured to support a second memory card in addition to the first memory card (As seen in FIG. 7, the interior peripheral device 100 includes an integrated memory module 140 capable of transferring data to and from host computing platform 134 via the PCIe bus interface of the ExpressCard slot, para 0044 and FIG. 7. The interior of the peripheral device 100 is capable of receiving another memory card 120 that transfers data between the host computing platform 134 and the card 120 via the USB bus interface of the ExpressCard slot, para 0044 and FIG. 7), the second memory card having at least one of a PCIe interface, a SIM interface, an SD interface and a Multimedia Card (MMC) interface (Referring to FIGS. 2 through 6, a back end of the peripheral device 100 may include a slot 112. Slot 112 is configured to 
The same motivation that was utilized for combining Han and Hubert as set forth in claim 2 is equally applicable to claim 3.
As per dependent claim 4, Han in combination with Hasegawa, Nishizawa, and Hubert discloses the apparatus of claim 3. Han, Hasegawa, and Nishizawa may not explicitly disclose, but Hubert teaches wherein the set of memory card interconnect pads mirroring a configuration of the pads on the first memory card comprises a first set of memory card interconnect pads (The peripheral device 100 is affixed to host computing platform 134 via interface 110, which may be a 26 pin connector. A first set of those pins are dedicated to the PCIe bus interface, para 0045 and FIG. 7), the memory card socket interconnector further comprising a second set of memory card interconnect pads mirroring a configuration of the pads on the second memory card (A separate second set of pins in interface 110 are dedicated to the USB interface, para 0045 and FIG. 7).
The same motivation that was utilized for combining Han and Hubert as set forth in claim 3 is equally applicable to claim 4.
As per dependent claims 11-12, these claims are respectively rejected based on arguments provided above for similar rejected dependent claims 2-3.
Claims 13 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hubert in view of Han and in further view of Nishizawa.
As per independent claim 13, Hubert teaches A memory card socket interconnector configured to support first and second memory cards in a socket of a host device (FIG. 1 shows a pair of ExpressCard memory cards 20 and 22 according to the two standard ExpressCard form factors, para 0013), the memory card socket interconnector comprising:
a first cavity formed in a first surface of the memory card socket interconnector configured to receive the first memory card and having a size and shape matching a size and shape of the first memory card (FIG. 1 shows a pair of ExpressCard memory cards 20 and 22 according to the two standard ExpressCard form factors. ExpressCard module 20 has a length of 75 mm and a largest width of 54 mm, para 0013) the first cavity comprising a first set of memory card interconnect pads (As seen in FIG. 2 and the view along line 3-3 seen in FIG. 3, a front of a peripheral device 100 includes a front interface 110 including female electrical connectors for mating with pins within the standard ExpressCard slot, para 0037), the first set of memory card interconnect pads configured to mate with pads of the first memory card having a PCI Express (PCIe) interface positioned within the first cavity (ExpressCard technology uses a simpler connector and eliminates the CardBus controller in PC Card applications by using direct connections to PCI-Express (PCIe) and USB ports in the host platform 30, para 0015 and FIG. 1);
a second cavity in the first surface of the memory card socket interconnector configured to receive the second memory card and having a size and shape matching a size and shape of the second memory card (FIG. 1 shows a pair of ExpressCard memory cards 20 and 22 according to the two standard ExpressCard form factors. ExpressCard module 22 has a length of 75 mm and a width of 34 mm, para 0013),  the second cavity comprising a second set of memory card interconnect pads, the second set of memory card interconnect pads configured to mate with pads of the second memory card positioned within the second cavity (As seen in FIG. 2 and the view along line 3-3 seen in FIG. 3, a front of a peripheral device 100 includes a front interface 110 including female electrical connectors for mating with pins within the standard ExpressCard slot, para 0037).
Hubert discloses all of the claimed limitations from above, but does not explicitly teach “a redistribution layer between the first and second surfaces electrically redistributing the first and second sets of memory card interconnect pads to the set of socket interconnect pads” and “a set of socket interconnect pads on a second surface of the memory card socket interconnector opposite the first surface, the set of socket interconnect pads distributed across a length and width of the second surface”.
However, in an analogous art in the same field of endeavor, Han teaches a redistribution layer between the first and second surfaces (The package substrate 110, para 0069 and FIG. 1) electrically redistributing the first and second sets of memory card interconnect pads to the set of socket interconnect pads (The package substrate 110 may include at least three layers for routing, para 0069 and FIG. 1).
Given the teaching of Han, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Hubert with “a redistribution layer between the first and second surfaces electrically redistributing the first and second sets of memory card interconnect pads to the set of socket interconnect pads”. The motivation would be that 
Hubert in combination with Han discloses all of the claimed limitations from above, but does not explicitly teach “a set of socket interconnect pads on a second surface of the memory card socket interconnector opposite the first surface, the set of socket interconnect pads distributed across a length and width of the second surface”.
However, in an analogous art in the same field of endeavor, Nishizawa teaches a set of socket interconnect pads on a second surface of the memory card socket interconnector opposite the first surface, the set of socket interconnect pads distributed across a length and width of the second surface (FIG. 10 is a full view showing the structure of a mini UICC adaptor 305b, para 0142. FIG. 10A is a plan view of the rear surface side of the mini UICC adaptor 305b, FIG. 10B is a plan view of the front surface side of the mini UICC adaptor 305b, para 0143. Referring to FIG. 10A, on the surface of the substrate 1001, a plurality of ISO7816 electrodes 1004 for the ISO7816 I/F 304 are arranged across a length and width of the surface, para 0144 and FIG. 10A).
Given the teaching of Nishizawa, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Huber and Han with “a set of socket interconnect pads on a second surface of the memory card socket interconnector opposite the first surface, the set of socket interconnect pads distributed across a length and width of the second surface”. The motivation would be that the memory capacity and cost burden in 
As per dependent claim 14, Hubert in combination with Han and Nishizawa discloses the apparatus of claim 13. Hubert and Han may not explicitly disclose, but Nishizawa teaches wherein the set of socket interconnect pads are spaced from each other by a greater amount than at least some of the memory card interconnect pads of the first and second sets of memory card interconnect pads (Referring to FIG. 10A, on a rear surface of substrate 1001, a plurality of electrodes 1004 are arranged, paras 0143-0144 and FIG. 10A. Referring to FIG. 10B, on a front surface of substrate 1001, the contact between the card terminals 503 and the connector terminals 1005 is shown, paras 0143-0145. As can be seen from FIGS. 10A-B, the electrodes 1004 are spaced by a greater distance than the contact terminals 1005).
The same motivation that was utilized for combining Hubert and Nishizawa as set forth in claim 13 is equally applicable to claim 14. 
As per dependent claims 15-16, these claims are respectively rejected based on arguments provided above for similar rejected dependent claims 2-3.
As per dependent claim 17, Hubert in combination with Han and Nishizawa discloses the apparatus of claim 16. Hubert teaches wherein the second set of memory card interconnect pads mirror a configuration of the pads on the second memory card (A separate second set of pins in interface 110 are dedicated to the USB interface, para 0045 and FIG. 7).
further comprising an electrical conductor configured to fit in or on the first cavity, between the first set of memory card interconnect pads and the pads on the first memory card, to facilitate good physical and electrical contact between the first set of memory card interconnect pads and the pads on the first memory card (FIG. 2 is a diagram schematically illustrating a first layer 110a of a package substrate 110 of FIG. 1. Referring to FIG. 2, a first layer 110a may include a planar shape of conduction area 110a_1 used as a return path. The conduction area 110a_1 may be electrically connected with a contact land 6 corresponding to a first ground pad VSS1 or a second ground pad VSS2, para 0072).
The same motivation that was utilized for combining Hubert and Han as set forth in claim 13 is equally applicable to claim 18.
 As per dependent claim 19, Hubert in combination with Han and Nishizawa discloses the apparatus of claim 18. Hubert may not explicitly disclose, but Han teaches wherein the electrical conductor comprises a sheet of electrically conductive material (FIG. 2 is a diagram schematically illustrating a first layer 110a of a package substrate 110 of FIG. 1. Referring to FIG. 2, a first layer 110a may include a planar shape of conduction area 110a_1 used as a return path. The conduction area 110a_1 may be electrically connected with a contact land 6 corresponding to a first ground pad VSS1 or a second ground pad VSS2, para 0072).
The same motivation that was utilized for combining Hubert and Han as set forth in claim 18 is equally applicable to claim 19.
wherein the electrical conductor comprises an anisotropic elastomeric sheet (FIG. 2 is a diagram schematically illustrating a first layer 110a of a package substrate 110 of FIG. 1. Referring to FIG. 2, a first layer 110a may include a planar shape of conduction area 110a_1 used as a return path. The conduction area 110a_1 may be electrically connected with a contact land 6 corresponding to a first ground pad VSS1 or a second ground pad VSS2, para 0072. It is well-known in the art that a conductor made of a composite metal is anisotropic and is elastomeric).
 The same motivation that was utilized for combining Hubert and Han as set forth in claim 18 is equally applicable to claim 20.
As per dependent claim 21, Hubert in combination with Han and Nishizawa discloses the apparatus of claim 18. Hubert may not explicitly disclose, but Han teaches wherein the electrical conductor comprises a first electrical conductor, the memory card socket interconnector further comprising a second electrical conductor configured to fit in or on the second cavity, between the second set of memory card interconnect pads and the pads on the second memory card, to facilitate good physical and electrical contact between the second set of memory card interconnect pads and the pads on the second memory card (Referring to FIGS. 16 and 17, a main body 910 fastens pins 911-1 to 911-9 to a fixing substance 912. A conduction plate 913 contains first protrusions 913-1, 913-2, and 913-3 for connection with ground pins 911-4 and 911-7 and at least one second protrusion (e.g., 
The same motivation that was utilized for combining Hubert and Han as set forth in claim 18 is equally applicable to claim 21.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655.  The examiner can normally be reached on 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132